FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit

                   UNITED STATES COURT OF APPEALS                   March 4, 2011
                                                                 Elisabeth A. Shumaker
                                TENTH CIRCUIT                        Clerk of Court


 UNITED STATES OF AMERICA,

              Plaintiff–Appellee,
 v.                                                     No. 10-3244
                                           (D.C. Nos. 2:03-CR-20051-JWL-DJW-
                                                1 and 2:08-CV-02295-JWL)
 CARLOS PORTILLO-QUEZADA,
                                                         (D. Kan.)
 a/k/a Luis Quezada,

              Defendant–Appellant.


          ORDER DENYING CERTIFICATE OF APPEALABILITY *


Before O’BRIEN, McKAY, and TYMKOVICH, Circuit Judges.



      Defendant seeks a certificate of appealability to appeal the district court’s

denial of his 28 U.S.C. § 2255 habeas petition. Defendant was convicted on

multiple counts relating to a drug-distribution conspiracy, and his conviction and

sentence were affirmed by this court on direct appeal. See United States v.

Portillo-Quezada, 469 F.3d 1345 (10th Cir. 2006). In his habeas petition,

Defendant raised ten claims of ineffective assistance of counsel. The district



      *
        This order is not binding precedent except under the doctrines of law of
the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
court concluded Defendant was not entitled to relief on any of these claims and

accordingly dismissed the petition.

      After carefully reviewing Defendant’s brief and the record on appeal, we

conclude that reasonable jurists would not debate whether the district court erred

in dismissing the petition. See Slack v. McDaniel, 529 U.S. 473, 484 (2000). As

the district court correctly concluded, none of Defendant’s claims, considered

either individually or cumulatively, reflected constitutionally deficient or

prejudicial performance by trial counsel. See Strickland v. Washington, 466 U.S.

668, 687-88 (1984). Therefore, for substantially the same reasons explained by

the district court, we DENY the application for a certificate of appealability and

DISMISS the appeal.

                                               ENTERED FOR THE COURT


                                               Monroe G. McKay
                                               Circuit Judge




                                         -2-